Citation Nr: 1724895	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-25 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for sleep apnea with nocturnal hypoxia.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from December 2006 and September 2013 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2016.  A transcript is of record.

This claim was previously before the Board in October 2016, at which time the Board remanded it for additional development.  The requested development has been completed on the issue of service connection for bilateral hearing loss, and the claim is properly before the Board for appellate consideration.

The issues of entitlement to service connection for sleep apnea with nocturnal hypoxia, a left knee disability, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's bilateral hearing loss did not have its onset in active service, is not otherwise the result of a disease or injury incurred in active service, and was not incurred within a year of active service.


CONCLUSIONS OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met through a letter to the Veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in January 2017 in conjunction with his claim.  Overall, the examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims.
II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).
The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2016), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran's service personnel records state that he earned the Combat Infantryman Badge and Bronze Star Medal with Valor Device and that he served in Vietnam.  Therefore, the record shows that the Veteran was in combat.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that it is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the United States Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, 5 Vet. App. at 160.  

Because the Veteran's DD Form 214 documents a military occupational specialty of light weapons infantryman, the Veteran's statements regarding military noise exposure are found to be consistent with his duties in service.  See 38 U.S.C.A. § 1154 (a) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service . . . ."); VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  The Duty MOS Noise Exposure Listing indicates exposure to hazardous noise as "highly probable" for the MOS of infantryman, so such exposure is conceded.

The STRs show that on a December 1970 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
0
0
0
n/a
5

The Veteran wrote in April 2006 that his hearing loss became apparent about 20 years before.  He believed that it began during infantry training and while stationed in Vietnam.  Around 1990 he had ear surgery to rebuild the bubble in his ear in order to stop ear infections and frequent popping.

The Veteran had a VA examination in July 2006.  He reported difficulty understanding in quiet listening situations and a history of ear infections with right middle ear surgery in 1991.  The Veteran had a history or noise exposure in the military, and wore ear protection when he had noise exposure after service.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
30
25
LEFT
15
20
15
20
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner diagnosed the Veteran with  mild mixed hearing loss in the right ear and normal hearing in the left ear.  The examiner opined that the right ear hearing loss was due to the post-service surgery.  Noise exposure without eardrum perforation would not have caused the difficulties in the right ear.  The left ear had no signs of typical noise induced hearing loss.  This was also true of the bone conduction score in the right ear.  This clearly indicates that hearing loss did not occur while in the military and that it is less likely than not service-connected.

In May 2010 the Veteran wrote that he believed that his hearing loss was related to his exposure to guns from when he was in the infantry.

The Veteran had an examination arranged through VA QTC Services in September 2013.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
25
20
LEFT
10
15
25
20
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear.

The examiner diagnosed the Veteran with right ear conductive hearing loss and felt that the hearing in the left ear was normal.  The functional impact of the hearing loss was that the Veteran had trouble understanding speech and had difficulty hearing in noisy and group situations.  The examiner opined that the hearing loss was due to a medical problem in the right ear.  The Board notes that the hearing loss in the left ear qualifies as a disability for VA purposes because the speech recognition ability score was less than 94 percent.  See 38 C.F.R. § 3.385.  Therefore, there is a current hearing loss disability in the left ear for the purposes of this claim.

The Veteran underwent another VA examination in January 2017.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
20
LEFT
15
10
10
15
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

The examiner diagnosed the Veteran with mixed hearing loss in the right ear and felt that there was normal hearing in the left ear.  He opined that it was not at least as likely as not that the hearing loss was caused by or a result of an event in military service.  It was noted that there was no significant threshold shift at any frequency in either ear.  The Veteran was unable to state when his hearing problems started, and it was noted that he had some post-service noise exposure and right ear surgery after service.  The examiner noted a study related to noise-induced hearing loss and military service that found that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The Veteran had normal hearing when he left the military and the issues with right ear infections occurred many years after service.  It is also noted that although the examiner did not diagnose the Veteran with left ear hearing loss, his opinion on etiology also applied to the left ear based on her examination report.

While the Veteran has made statements to the effect that his hearing loss is related to noise exposure in service, he is not competent to make such a determination because this is a medical question.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The January 2017 VA examiner's opinion is given probative value because the rationale includes analyzing the in-service hearing test results, post-service records, and a study related to military noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion." ).

The evidence also does not show that the Veteran's hearing loss manifested to a compensable degree within one year of separation from service.  Therefore, in addition to a direct basis, service connection is not warranted for sensorineural hearing loss based on the presumptive provisions for chronic diseases.  See 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Because the evidence preponderates against the claim of service connection for bilateral hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran is seeking service connection for a right knee disability.  He wrote in a statement received in April 2006 that his right knee injury occurred when he dove behind a concrete block wall to avoid fire from a U.S. helicopter and hit the knee on a large rock.  It immediately became swollen and caused him to need a cane to walk.  He was placed on light duty for approximately two weeks.  For the prior ten years he had taken over-the-counter medications, and he had begun to need them more frequently.

At December 2005 VA treatment the Veteran reported that he injured his right knee in Vietnam and that it had been bothering him on and off since then.  There was no diagnosis made related to the knee.  He had a VA examination in July 2006 at which he reported hitting his right knee on a rock in Vietnam in a combat situation.  The knee swelled up, and he saw a medic who gave him a bandage of a cane to walk.  He did not receive further treatment for the knee but it had been giving him trouble since then.  After service he worked as a farm equipment mechanic and the knee was not bad enough for him to seek treatment.  There was pain on walking two blocks, occasional stiffness, and swelling about once a month.  He used an over-the-counter knee brace about once every four days.  He was diagnosed with a right knee sprain.  

VA treatment records show that the Veteran had a right knee MRI due to pain in September 2006.  In December 2006, a VA physician wrote that the Veteran's recent diagnosis of a right knee strain was not as likely as not related to the in-service right knee contusion.  It was noted that from discharge to the recent incident the Veteran did not seek or receive treatment for his right knee.

The Veteran wrote in May 2010 that he was treated in Vietnam for his right knee.  He continued that he was on crutches for two weeks due to swelling, was put on restricted activities, and continued to walk with a cane.  There was pain and weakness in the right knee due to the injury.

X-rays from July 2015 VA treatment showed early degenerative joint disease.  At December 2015 VA treatment it was noted that the right knee pain had been chronic since Vietnam.  

The Veteran had a VA examination in February 2017 at which it was noted that he had a diagnosis of right knee arthritis.  The examiner opined that it was not at least as likely as not that the right knee osteoarthritis was related to service.  It was noted that there was no record of any right knee injury during service and no symptoms until 2005, which were now minimal.  The examiner felt that the Veteran's osteoarthritis was due to aging.

The Veteran's report of hitting his right knee on a rock during service is consistent with the circumstances of his combat service in Vietnam.  See 38 U.S.C.A. § 1154(b).  Therefore, probative value cannot be given to the February 2017 VA examiner's opinion because it is based in part on there being no record of a right knee injury during service.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a new medical opinion related to the right knee must be obtained before the claim can be decided on the merits.

In regards to the claims for service connection for sleep apnea with nocturnal hypoxia, in November 2016 the Veteran submitted a notice of disagreement to the March 2016 rating decision.  In March 2017 the Veteran submitted a notice of disagreement with the July 2017 rating decision denying service connection for a left knee disability.  However, a review of the record shows that the RO has not issued the Veteran a statement of the case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).
VA treatment records to July 2016 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from July 2016 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from July 2016 to the present.

2.  Thereafter, obtain an addendum to the February 2017 VA examination opinion.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is related to service.

The examiner must assume as credible the Veteran's reports of hitting his right knee on a rock in Vietnam and having chronic pain since then.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  
If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  

3.  Issue the Veteran a statement of the case on his claims for service connection for sleep apnea with nocturnal hypoxia and a left knee disability, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.  Allow him an opportunity to respond.

4.  Thereafter, readjudicate the claim of service connection for a right knee disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


